DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 18-19 are objected to because of the following informalities:  There are two claim 18s and two claim 19s.  For the rejection below, the original numbering will be maintained, clarity will come from the context of the rejection.   Appropriate correction is required for the numbering and the dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-15 and 17-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roeder et al (US 2008/0206297).
	Regarding claim 5, Roeder teaches an orthopedic implant ([0005]) comprising a composite body comprising a plurality of thermoplastic polymers ([0025]) the composite body including a first porous portion and a second solid portion bonded to the first porous portion.  Roeder teaches that the first porous portion comprises a network of granules (Figures) which has a plurality of interstitial spaces between the polymer granules (Figures).
	Roeder teaches that the first porous portion is bonded to a second solid portion ([0041]), however, it fails to explicitly teach that the two portions are two different types of thermoplastic polymers.  

	Regarding claims 6-9, Roeder teaches that the first porous portion can be PEEK ([0019]).
	Regarding claims 10-11, Roeder teaches that the second polymer can be polyethylene ([0027]).
Regarding claims 12-13, Roeder teaches that the first porous portion can be PEEK ([0019]).
Regarding claims 14-15, Roeder teaches that the second solid portion is configured in the shape of a solid skin (Figure 6).
	Regarding claim 17, Roeder teaches that the interstitial spaces have a pore size which range from 100 to 500 microns ([0043]).
	Regarding claim 18¸Roeder teaches that the surface of the polymer granules have pores ([0019]) and given the size of the pore size range of the interstitial spaces, the surface pores would be considered micropores.
	Regarding claim 19, Roeder teaches that the interstitial spaces have a pore size which range from 100 to 500 microns ([0043]) and given that the pores on the surface of the granules must necessarily be smaller than the interstitial spaces themselves, the micropores would have a pore side (and therefore porosity) of less than 100 microns.  
	Regarding claims 18-19, Roeder teaches that the polymer granule surface further comprises a coating powder on a portion of the polymer surface and these granules have a size which ranges from 20 nm to 2 mm ([0031]).
	Regarding claim 20, Roeder teaches that the polymer granules have the average particle size of 250 microns (0.25 mm) ([0057]).
Regarding claim 21, Roeder teaches that the first porous portion has an average porosity of between 1 and 90 % ([0043]).
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roeder et al (US 2008/0206297) in view of Kikuchi et al (US 2009/0274955).
	The discussion regarding Roeder in paragraph 4 above is incorporated here by reference.
	Regarding claim 16, Roeder teaches that the structure has a plurality of interstitial spaces between the polymer granules (Figures).  These were formed via a network of polymer granules that are compression molded at temperatures which range from 20 to 400 C ([0052]).  Roeder teaches that these granules are made from PEEK ([0027]).
	However, Roeder fails to teach that the composition is bonded at the contact points.
	Kikuchi teaches that PEEK has a melting temperatures of 334 C ([0057]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to use in the compression molding step of Roeder a temperature higher than the melting temperature as noted by Kikuchi to form a composite which is melted at the contact points.  Note in paragraph ([0058]) all the temperatures used in the compression step are higher than the melting temperature of PEEK and therefore, the contact pointes would have been melt bonded together.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764